 

10
11
12
13
14
15
16
i
18

19

20

2]

22
23
24
25
26
27

Case 2:19-cv-00620-JLR Document 27 Filed 12/09/19 Page 1 of 12

THE HONORABLE JAMES L, ROBART

U.S. DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

ADAMA JAMMEH and OUMIE SALLAH, NO, 2:19-cv-00620-JLR
on behalf of themselves and other similarly
situated, STIPULATED PROTECTIVE ORDER
Plaintiffs,
v.

HNN ASSOCIATES, LLC, GATEWAY, LLC
and COLUMBIA DEBT RECOVERY, LLC,
d/b/a GENESIS CREDIT MANAGEMENT,
LLC, and WILLIAM WOJDAK

 

Defendants.

 

 

1, PURPOSES AND LIMITATIONS

Discovery in this action is likely to involve production of confidential, proprietary, or
private information for which special protection may be warranted. Accordingly, the parties
hereby stipulate to and petition the court to enter the following Stipulated Protective Order. The
parties acknowledge that this agreement is consistent with LCR 26(c). It does not confer
blanket protection on all disclosures ot responses to discovery, the protection it affords from
public disclosure and use extends only to the limited information or items that are entitled to
confidential treatment under the applicable legal principles, and it does not presumptively

entitle parties to file confidential information under seal.

TERRELL MARSHALL LAW GROUP PLLC
936 North 34th Streat, Sulte 300

STIPULATED PROTECTIVE ORDER - | TEL 20a #10 30037 PAX 200 090.3528

CASE No, 2:1%cCV¥-00620-JLR. waw.tindwlaw,com

 

 
 

w FB WwW WB

oC co MS &

10
11
12
13

14°

15

16

17
18
19
20
21
22
23
24
25
26

27

 

Case 2:19-cv-00620-JLR Document 27 Filed 12/09/19 Page 2 of 12

2. “CONFIDENTIAL” MATERIAL

“Confidential” material shall include the following documents and tangible things
produced or otherwise exchanged: (1) personally identifying information; (2) Plaintiffs’ contact
information, including Plaintiffs’ telephone numbers, current addresses, and any of Plaintiffs’
prior addresses other than the rental unit Plaintiffs leased at the Gateway Apartments; (3)
private tenant and/or debtor information, including credit reports or status, and account status,
payments, or balances; (4) Defendants’ respective policies and procedures, and non-public
business or financial records, which are proprietary and confidential, as contemplated by Fed.
R. Civ. P. 26(c)(1)(G); (5) Defendants’ respective records that identify non-parties and their
personal information; and (6) software used by Defendants in their business activities.

3. SCOPE

The protections conferred by this agreement cover not only confidential material (as
defined above), but also (1) any information copied or extracted from confidential material; (2)
all copies, excerpts, summaries, or compilations of confidential material; and (3) any testimony,
conversations, or presentations by parties or their counsel that might reveal confidential
material.

However, the protections conferred by this Stipulation and Order do not cover the
following information: any information that is in the public domain at the time of disclosure to
a Receiving Party or becomes part of the public domain after its disclosure to a Receiving Party
as a result of publication not involving a violation of this Order, including becoming part of the
public record through trial or otherwise. Any use of Protected Material at trial shall be
governed by a separate agreement or order.

A, ACCESS TO AND USE OF CONFIDENTIAL MATERIAL

4.1 Basic Principles. A receiving party may use confidential material that is

disclosed or produced by another party or by a non-party in connection with this case only for

prosecuting, defending, or attempting to settle this litigation. Confidential material may be

TERRELL MARSHALL LAW GROUP PLLC
936 North S4th Street, Suite 300

STIPULATED PROTECTIVE ORDER - 2 TEL 208 G10 08008 PAX 206 960-3528
CASE No. 2:19-cV¥-00620-JLR www.tindwlaw.com

 

 
 

Bm Ww

OO

10
il
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

 

Case 2:19-cv-00620-JLR Document 27 Filed 12/09/19 Page 3 of 12

disclosed only to the categories of persons and under the conditions described in this
agreement, Confidential material must be stored and maintained by a receiving party at a
location and in a secure manner that ensures that access is limited to the persons authorized
under this agreement.

4.2 Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise
ordered by the court or permitted in writing by the designating party, a receiving party may
disclose any confidential material only to:

(a) the receiving party’s counsel of record in this action, as well as
employees of counsel to whom it is reasonably necessary to disclose the information for this
litigation;

(b) the officers, directors, and employees (including in house counsel) of the
receiving party to whom disclosure is reasonably necessary for this litigation, unless the parties
agree that a particular document or material produced is for Attorney’s Eyes Only and is so
designated;

(c) experts and consultants to whom disclosure is reasonably necessary for
this litigation and who have signed the “Acknowledgment and Agreement to Be Bound”
(Exhibit A);

(d) the court, court personnel, and court reporters and their staff;

{e) copy or imaging services retained by counsel to assist in the duplication
of confidential material, provided that counsel for the party retaining the copy or imaging
service instructs the service not to disclose any confidential material to third parties and to
immediately return all originals and copies of any confidential material;

(f} during their depositions, witnesses in the action to whom disclosure is
reasonably necessary and who have signed the “Acknowledgment and Agreement to Be
Bound” (Exhibit A), unless otherwise agreed by the designating party or ordered by the court.

Pages of transcribed deposition testimony or exhibits to depositions that reveal confidential

TERRELL MARSHALL Law Group PLLC
936 North 34th Street, Suite 300

STIPULATED PROTECTIVE ORDER - 3 TEL 208.816 0808 AX 208 980.9528
CASE NO, 2:19-CVv-00620-ILR wow iebwlew.com

 

 
10
1
i2
13
14
15
16
17
18
19
20
2)
22
23
24.
25
26
27

 

Case 2:19-cv-00620-JLR Document 27 Filed 12/09/19 Page 4 of 12

material must be separately bound by the court reporter and may not be disclosed to anyone
except as permitted under this agreement;

(g} the author or recipient of a document containing the information or a
custodian or other person who otherwise possessed or knew the information.

4.3 Filing Confidential Material, Before filing confidential material or discussing or
referencing such material in court filings, the filing party shall confer with the designating
party, in accordance with Local Civil Rule 5(g)(3)(A), to determine whether the designating
party will remove the confidential designation, whether the document can be redacted, or
whether a motion to seal or stipulation and proposed order is warranted. During the meet and -
confer process, the designating party must identify the basis for sealing the specific confidential
information at issue, and the filing party shall include this basis in its motion to seal, along with
any objection to sealing the information at issue. Local Civil Rule 5(g) sets forth the |
procedures that must be followed and the standards that will be applied when a party seeks
permission from the court to file material under seal. A party who seeks to maintain the
confidentiality of its information must satisfy the requirements of Local Civil Rule 5(g)(3)B)}.
even if it is not the party filing the motion to seal. Failure to satisfy this requirement will result
in the motion to seal being denied, in accordance with the strong presumption of public access
to the Court’s files.

5, DESIGNATING PROTECTED MATERIAL

5.] Exercise of Restraint and Care in Designating Material for Protection. Each
party or non-party that designates information or items for protection under this agreement
must take care to limit any such designation to specific material that qualifies under the
appropriate standards. The designating party must designate for protection only thosé parts of
material, documents, items, or oral or written communications that qualify, so that other
portions of the material, documents, items, or communications for which protection is not

warranted are not swept unjustifiably within the ambit of this agreement.

TERRELL MARSHALL LAW GROUP PLLC
936 North 34th Street, Sulta 300

STIPULATED PROTECTIVE ORDER - 4 TEL 208 816 68080 PAX 206, 960,3528
CASE NO, 2:19-cV-00620-JLR / wanw.tmdwlaw,com

 

 
 

co 2b 6 NSN DH NH

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

 

Case 2:19-cv-00620-JLR Document 27 Filed 12/09/19 Page 5 of 12

Mass, indiscriminate, or routinized designations are prohibited, Designations that are
shown to be clearly unjustified or that have been made for an improper purpose (e.g., to
unnecessarily encumber or delay the case development process or to impose unnecessary
expenses and burdens on other parties) expose the designating party to sanctions.

If it comes to a designating party’s attention that information or items that it designated
for protection do not qualify for protection, the designating party must promptly notify all other
parties that it is withdrawing the mistaken designation.

5.2 Manner and Timing of Designations. Except as otherwise provided in this
agreement (see, ¢.g., second paragraph of section 5,2(a) below), or as otherwise stipulated or
ordered, disclosure or discovery material that qualifies for protection under this agreement must
be clearly so designated before or when the materia! is disclosed or produced.

(a} Information in documentary form: (e.g., paper or electronic documents
and deposition exhibits, but excluding transcripts of depositions or other pretrial or trial
proceedings), the designating party must affix the word “CONFIDENTIAL” to each page that
contains confidential material. If only a portion or portions of the material on a page qualifies
for protection, the producing party also must clearly identify the protected portion(s) (e.g., by
making appropriate markings in the margins).. |

(b) Testimony given in deposition or in other pretrial proceedings: the
parties and any participating non-parties must identify on the record, during the deposition ot
other pretrial proceeding, all protected testimony, without prejudice to their right to so
designate other testimony after reviewing the transcript. Any party or non-party may, within
fifteen days after receiving the transcript of the deposition or other pretrial proceeding,
designate portions of the transcript, or exhibits thereto, as confidential. Ifa party or non-party
desires to protect confidential information at trial, the issue should be addressed during the pre-

trial conference,

TERRELL MARSHALL Law Group PLLC
936 North 34th Street, Suite 300

STIPULATED PROTECTIVE ORDER - 5 TEL OR aI ABeOSY PAX 200 960.9528
CASE No. 2:19-Cy-00620-JLR. ‘ ww. tmdwlaw.com

 

 
 

Oo CO st DN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

 

Case 2:19-cv-00620-JLR Document 27 Filed 12/09/19 Page 6 of 12

(c) Other tangible items: the producing party must affix in a prominent place
on the exterior of the container or containers in which the information or item is stored the
word “CONFIDENTIAL.” If only a portion or portions of the information or item warrant
protection, the producing party, to the extent practicable, shall identify the protected portion({s).

5.3. Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to
designate qualified information or items does not, standing alone, waive the designating party’s
right to secure protection under this agreement for such material. Upon timely correction of a
designation, the receiving party must make reasonable efforts to ensure that the material is
treated in accordance with the provisions of this agreement.

6. CHALLENGING CONFIDENTIALITY DESIGNATIONS

6.1 Timing of Challenges. Any party or non-party may challenge a designation of
confidentiality at any time. Unless a prompt challenge to a designating party’s confidentiality
designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic
burdens, or a significant disruption or delay of the litigation, a party does not waive its right to
challenge a confidentiality designation by electing not to mount a challenge promptly after the
original designation is disclosed.

6.2 Meet and Confer, The party challenging the designation of information under
this order (the “Challenging Party”) shall initiate the dispute resolution process by providing
written notice of each designation it is challenging and describing the basis for each challenge,
To avoid ambiguity as to whether a challenge has been made, the written notice must recite that
the challenge to confidentiality is being made in accordance with this specific paragraph of the
Protective Order. The parties shal! attempt to resolve each challenge in good faith and must
begin the process by conferring directly within 14 days of the date of service of notice. In
conferring, the party who designated the information as confidential (the “Designating Party”)
must have an opportunity to review the designated material, to reconsider the circumstances,

and, if no change in designation is offered, to explain the basis for the chosen designation. A

TERRELL MARSHALL LAW GROUP PLLC
936 North 24th Street, Suite 300

STIPULATED PROTECTIVE ORDER - 6 TEL 208810 9808s FAX 206, 380.3828
CASE No, 2: 19-cy-00620-ILR wew. indidaw.com

 

 
 

eo sO A

10
11
12
13
14
15
16
\7
18
19
20
21
22
23
24
25
26
27

 

Case 2:19-cv-00620-JLR Document 27 Filed 12/09/19 Page 7 of 12

Challenging Party may proceed to the next stage of the challenge process only if it has engaged
in this meet and confer process first or establishes that the Designating Party is unwilling to

participate in the meet and confer process in a timely manner. A party’s good-faith inability to

| confer within 14 days of the date of service of the notice shall not be deemed an unwillingness

to participate in the meet and confer process in a timely manner.

6.3 Judicial Intervention. If the Parties cannot resolve a challenge without court
intervention, the Designating Party may file and serve a motion to retain confidentiality under
Local Civil Rule 7 (and in compliance with Local Civil Rule 5(g), if applicable}. Each such
motion must be accompanied by a competent declaration affirming that the movant has complied
with the meet and confer requirements imposed in the preceding paragraph. In addition, the
Challenging Party may file a motion challenging a confidentiality designation at any time if there
is good cause for doing so, including a challenge to the designation of a deposition transcript or
any portions thereof. Any motion brought pursuant to this provision must be accompanied by a
competent declaration affirming that the movant has complied with the meet and confer
requirements imposed by the preceding paragraph.

The burden of persuasion in any such challenge proceeding shall be on the Designating
Party. Frivolous challenges, and those made for an improper purpose (e.g., to harass or impose
unnecessary expenses and burdens on other parties) may expose the Challenging Party to
sanctions. All parties shall continue to afford the material in question the level of protection to
which it is entitled under the Producing Party’s designation until the court rules on the
challenge. .

7. PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER

LITIGATION

If a party is served with a subpoena or a court order issued in other litigation that
compels disclosure of any information or items designated in this action as

“CONFIDENTIAL,” that party must:

TERRELL MARSHALL LAW GROUP PLLC
$36 North 34th Street, Sulte 306

STIPULATED PROTECTIVE ORDER - 7 TEL en SeUae FAX 206.950.5628
CASE No. 2:19-cv-00620-ILR. www, imelwlaw. com

 

 
 

10
1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

a A wu FF WY WwW

 

Case 2:19-cv-00620-JLR Document 27 Filed 12/09/19 Page 8 of 12

(a) promptly notify the designating party in writing and include a copy of
the subpoena or court order;

(b) — promptly notify in writing the party who caused the subpoena or order to
issue in the other litigation that some or all.of the material covered by the subpoena or order is
subject to this agreement. Such notification shall include a copy of this agreement; and

(c) cooperate with respect to all reasonable procedures sought to be pursued
by the designating patty whose confidential material may be affected.

8, UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

Ifa receiving party learns that, by inadvertence or otherwise, it has disclosed
confidential material to any person or in any circumstance not authorized under this agreement,
the receiving party must immediately (a) notify in writing the designating party of the
unauthorized disclosures, (b) use its best efforts to retrieve all unauthorized copies of the
protected material, (c) inform the person or persons to whom unauthorized disclosures were
made of all the terms of this agreement, and (d) request that such person or persons execute the
“Acknowledgment and Agreement to Be Bound” that is attached hereto as Exhibit A.
9. INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED

MATERIAL

When a producing party gives notice to receiving parties that certain inadvertently
produced material is subject to a claim of privilege or other protection, the obligations of the
receiving parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This
provision is-not intended to modify whatever procedure may be established in an e-discovery
order or agreement that provides for production without prior privilege review. The parties
agree to the entry of a non-waiver order under Fed. R. Evid. 502(d) as set forth herein.
10. NON TERMINATION AND RETURN OF DOCUMENTS

Within 60 days after the termination of this action, including all appeals, each receiving

party must return all confidential material to the producing party, including all copies, extracts

TERRELL MARSHALL LAW GRouP PLLC
936 North 34th Street, Suile 300

STIPULATED PROTECTIVE ORDER - 8 TEL BG G8 Gono FAX 206, 900.3528
CASE NO, 2:19-cV-00620-JLR www.tmdwlaw.cam

 

 
Oo Ce SD WN Ww OB

10
11
12
13
14
15
16
17
18
19
20
2]
22
23
24
205
26
27

 

Case 2:19-cv-00620-JLR Document 27 Filed 12/09/19 Page 9 of 12

and summaries thereof. Alternatively, the parties may agree upon appropriate methods of

destruction.

Notwithstanding this provision, counsel are entitled to retain one archival copy of all

documents filed with the court, trial, deposition, and hearing transcripts, correspondence,

deposition and trial exhibits, expert reports, attorney work product, and consultant and expert

work product, even if such materials contain confidential material.

The confidentiality obligations imposed by this agreement shall remain in effect until a

designating party agrees otherwise in writing or a court orders otherwise.

IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

RESPECTFULLY SUBMITTED AND DATED this 9th day of December, 2019.

TERRELL MARSHALL LAW GROUP

By: ‘s/ Beth E. Terrell, WSBA #26759
- Beth E. Terrell, WSBA #26759
Email: bterrell@terrellmarshall. com
Ari Y. Brown, WSBA #29570
Email: abrown@terrellmarshall.com
Blythe H. Chandler, WSBA #43387
Email: bchandler@terrellmarshall.com
Brittany J. Glass, WSBA #52095
Email: bglass@terrellmarshall.com
936 North 34th Street, Suite 300
Seattle, Washington 98103-8869
Telephone: (206) 816-6603
Facsimile: (206) 319-5450

Sam Leonard, WSBA #46498
Email: sam@seattledebtdefense.com
LEONARD LAW

1001 4th Avenue, Suite 3200
Seattle, Washington 98154
Telephone: 206-486-1176

Facsimile: 206-458-6028

STIPULATED PROTECTIVE ORDER - 9
CASE No. 2:19-Ccv-00620-JLR

LEE SMART P.S., INC.

By: /s/ Daniel C. Mooney, WSBA #44521
Jeffrey P. Downer, WSBA #12625
Email: jpd@leesmart.com
Danie! C. Mooney, WSBA #44521
Email: dem@leesmart.com
1800 One Convention Place
701 Pike Street
Seattle, Washington 98101
Telephone: (206) 624-7990
Facsimile: (206) 624-5944

Attorneys for Defendants

‘TERRELL MARSIALL LAW GROUP PLLC
936 North 34th Street, Suite 300
Seattle, Washington 8103-8869
TEL. 266.816.6603 » FAX 206,350,3528
wen. tndwiaw.com

 

 
eo fe nN OH

10
1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

 

Case 2:19-cv-00620-JLR Document 27 Filed 12/09/19 Page 10 of 12

Paul Arons, WSBA #47599
Email: lopa@rockisland.com
LAW OFFICE OF PAUL ARONS
685 Spring Street, #104

Friday Harbor, Washington 98250
Telephone: (360) 378-6496
Facsimile: (360) 378-6498

Attorneys for Plaintiffs

PURSUANT TO STIPULATION, IT IS SO ORDERED

IT IS FURTHER ORDERED that pursuant to Fed. R. Evid. 502(d), the production of any
documents in this proceeding shall not, for the purposes of this proceeding or any other federal
or state proceeding, constitute a waiver by the producing party of any privilege applicable to
those documents, including the attorney-client privilege, attorney work-product protection, or

any other privilege or protection recognized by law,

DATED: _\ie OeCenbea AOA

(\ 099.8

THE HONORABLE JAMES L. ROBART
United States|District Court Judge

TERRELL MARSIIALL LAW -GRour PLLC
936 North 34th Street, Suite 300

STIPULATED PROTECTIVE ORDER - 10 repeals, Washington 96108-6800
CASE No. 2:19-cV-00620-JLE. wwew. mehwiaw.com

 

 
 

Oo co NY BH vA Lf

10
1]
12
13
14
15
16
17
18
19.
20
21
22
23
24
25
26
27

 

Case 2:19-cv-00620-JLR Document 27 Filed 12/09/19 Page 11 of 12

5

EXHIBIT A
ACKNOWLEDGMENT AND: AGREEMENT TO BE BOUND
I, [print or type full name], of

[print or type full address], declare under penalty

 

of perjury that I have read in its entirety and understand the Stipulated Protective Order that
was issued by the United States District Court for the Western District of Washington on [date]
in the case of Jammeh v. HNN Associates, et al., No. 2:19-cv-00620 JLR. I agree to comply
with and to be bound by all the terms of this Stipulated Protective Order and I understand and
acknowledge that failure to so comply could expose me to sanctions and punishment in the
nature of contempt. I solemnly promise that I will not disclose in any manner any information
or item that is subject to this Stipulated Protective Order to any person or entity except in strict
compliance with the provisions of this Order.

I further agree to submit to the jurisdiction of the United States District Court for the
Western District of Washington for the purpose of enforcing the terms of this Stipulated
Protective Order, even if such enforcement proceedings occur after termination of this action.

Date:

 

City and State where sworn and signed:

 

Printed name:

Signature:

 

TERRELL MARSHALL LAW Group PLLC
936 North 34th Street, Suite 300

STIPULATED PROTECTIVE ORDER - 11 Tel ape SAB ebOR FAX 208 360, 2608
CASE NO. 2:19-cVv-00620-JLR. www. tmndwlaw.com

 

 
 

wi & WwW NN

“I OSN

10
i
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

 

Case 2:19-cv-00620-JLR Document 27 Filed 12/09/19 Page 12 of 12

CERTIFICATE OF SERVICE
I, Beth E. Tetrell, hereby certify that on December 9, 2019, 1 electronically filed the
foregoing with the Clerk of the Court using the CM/ECF system which will send notification of

such filing to. the following:

Krista L. White, WSBA #8612
Email: kristaw@genesiscred.com
1215 120th Avenue NE, Suite 101°
P.O. Box 300

Believue, Washington 90009
Telephone: 425 646-1382
Facsimile: (425) 646-1395

Jeffrey P. Downer, WSBA #12625
E-mail: jod@leesmart.com

Daniel C. Mooney, WSBA #44521
E-mail: dem@leesmart.com
Email: lti@leesmart.com

Email: kxc@leesmart.com

LEE SMART, P.S., INC.

701 Pike Street, Suite 1800
Seattle, Washington 98101
Telephone: (206) 624-7990
Facsimile: (206) 624-5944

Attorneys for Defendants HNN Associates, LLC, Gateway, LLC, Columbia Debt
Recovery, LLC, d/b/a Genesis Credit Management, LLC and William Wojdak

DATED this 9th day of December, 2019.

TERRELL MARSHALL LAW GROUP PLLC

By: _ /s/ Beth E. Terrell, WSBA #26759
Beth E. Terrell, WSBA #26759
Email: bterre!@terrellmarshall.com
936 North 34th Street, Suite 300
Seattle, Washington 98103
Telephone: (206) 816-6603
Facsimile: (206) 319-5450

Attorneys for Plaintiffs

TERRELL MARSHALL LAW GROUP PLLC
936 North 34th Street, Suite 300

STIPULATED PROTECTIVE ORDER - 12 Sel ann ora
CASE No. 2:19-cVv-00620-JLR www.tindwkew.com

 

 
